Citation Nr: 1736069	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  16-07 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to an initial rating, in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for tinnitus.

REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel





INTRODUCTION

The Veteran served in the U.S. Army from November 1966 to September 1969.  For his meritorious service in Vietnam, the Veteran was awarded (among other many decorations) the Silver Star, and the Vietnam Service Medal, with 3 bronze stars.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York that granted service connection for posttraumatic stress disorder (PTSD), with an evaluation of 50 percent, effective December 2013 and denied service connection for bilateral tinnitus.

In July 2015, the Veteran filed a notice of disagreement.  In January 2016, the Regional office issued a statement of the case continuing the Veteran's 50 percent evaluation for PTSD, and affirming the denial of his claim for tinnitus.  In July 2016, the RO, in Buffalo, NY certified the Veteran's appeal to the Board in Washington, DC.  The matter is now before the Board for adjudication.

The Virtual VBMS paperless claims processing system was reviewed.


FINDINGS OF FACT

1. The Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

2. The more probative evidence fails to demonstrate that the Veteran has tinnitus that is related to his active duty service.


CONCLUSION OF LAW

1. The criteria for a disability evaluation in excess of 50 percent for service connected PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2004 & Supp. 2009); 38 C.F.R §§ 3.321(b), 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411(2016).

2. The criteria for the establishment of service connection for tinnitus are not met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2004); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Merits of the Claim

PTSD

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "stage" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2015).  For reasons discussed in more detail below, the Board finds that the competent evidence demonstrates that the severity of the Veteran's service-connected disability warrants no more than a 50 percent disability.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The Veteran's PTSD is currently evaluated at 50 percent disabling, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  Under Diagnostic Code 9411, a 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125 (a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned. VAOPGCPREC 10-95.

The Board notes that GAF scores are just one component of the Veteran's disability picture, and that it does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores.  Under such circumstances Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

The medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that the severity level of his PTSD prior warrants no more than a 50 percent rating.  In this regard, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: depressed mood, anxiety, and chronic sleep impairment, isolative behavior, concentration problems, and difficulty in establishing relationships.  38 C.F.R. § 4.130, DC 9411.

Therefore, the Veteran's PTSD warrants a continuation of the 50 percent rating, but no greater.

Regarding occupational impairment, during the April 2015 VA examination, the Veteran reported that he had worked for 34 years, as a psychiatric nurse at the St. Lawrence Psychiatric Center, with the last 15 years of his employment spent at the Center's substance abuse clinic.  The Veteran indicated that while he was working he did not have significant or persistent work-related disruptions caused by PTSD.  He retired from the job in 2004.  The examiner noted, no severe work related problems or impairments noted.  The Veteran's noted an increase in the frequency and severity of his PTSD symptoms.  In December 2014, the Veteran began receiving outpatient treatment for PTSD.  The examiner indicated the Veteran's symptoms resulted in more notable disruption to his psychosocial functioning than in his occupational functioning. 

The January 2016 VA examiner, noted that the Veteran continues to be retired.  The examiner opined, the Veteran is not a candidate for employment.  He further expounded, that if the Veteran was a candidate for competitive employment, the current severity of his PTSD symptoms would put him at risk for recurring disruptions in his work relationships because of increased hyperarousal and related panic attacks, along with irritability.  He added, the Veteran's work performance would also be negatively impacted by the fatigue, resulting from his PTSD sleep deprivation.  At best he would be able to maintain himself sufficiently at a job where he could work primarily by himself doing low stress duties.  The examiner recommended the Veteran should maintain his current treatment.  The examiner noted that for compensation and pension purposes, the Veteran's overall PTSD symptoms were moderate at his April 2015 examination, however, he noted the Veteran's overall symptoms are now moderate to severe.

Regarding social impairment, the January 2016 examiner noted that the Veteran continues to be married to his first wife.  They have been married for over 43 years.  They have 2 adult children.  The Veteran reports a relatively stable marital relationship.  He indicated his wife has become increasingly understanding of his PTSD issues over the years and is more tolerant of his need to be isolated and occasional irritability.  During the April 2015 VA examination, the Veteran indicated he maintains a good relationship with his living family members.  He reported his 2 daughters live about an hour away.  On average, he sees them about once a month, and reports having a good relationship with them.

Further, the examiner noted that the Veteran has persistent and moderate hypervigilance and social discomfort in crowds.  He indicated he is prone to isolation and periods of emotional numbing, which can disrupt his relationships.  He reported that the Veteran's ability to enjoy daily activities, particularly social activities, is persistently moderately impaired.

The January 2016 examiner summarized the Veteran's level of occupational and social impairment with regard to all mental diagnoses as: occupational and social impairment with reduced reliability and productivity.  While the examiner indicated the Veteran's symptoms had increased since his April 2015 examination, at the April 2015 examination, the same examiner summarized the Veteran's occupational and social impairment with regard to all mental diagnoses as; occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

The Board has also considered the Veteran's statements, along with the statement of his spouse, regarding the severity of his PTSD.  The Veteran contends that his PTSD is far more disabling than the ratings he was assigned, and in fact, the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.130  with respect to determining the severity of his service-connected PTSD.

The evidence does not show that symptomatology associated with the Veteran's PTSD more nearly approximates the schedular criteria associated with a higher rating.

The Veteran's PTSD does not warrant a 70 percent rating, as his PTSD is not productive of occupational and social impairment , with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  The January 2016 examiner noted, the Veteran has been in a virtually stable marriage for over 43 years.  He noted there has been no significant changes in the Veteran's psychosocial circumstances since he last examined him, in April 2015, for his initial PTSD compensation and pension examination.

The Veteran's PTSD does not warrant a 100 percent rating, as his PTSD is not manifested with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.  The July 2016 examiner noted, the Veteran had no evidence of hallucinations or delusions, during the exam the Veteran was oriented x3.  The Veteran's basic cognitive functioning presented as grossly intact, aced on interview and observational data.  The examiner estimated the Veteran's intellectual skills to be in the above average range.  During the exam, the Veteran's mood was pleasant and euthymic and his affect was appropriate, with a full range.  The examiner determined the Veteran is capable of managing his financial affairs.  He has never made a suicide attempt, nor does he present as an imminent suicidal or homicidal risk.  In the Board's judgment, considering all the lay and medical evidence as outlined above, the Veteran's retains functioning beyond what can be considered complete impairment in both social and occupational functioning nor does it more nearly approximate this level of disability.  See 38 C.F.R. §§ 4.3, 4.7.  

A basis upon which to assign an increased rating for the Veteran's PTSD has not been presented.

Tinnitus

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. 
 § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309 (a) may be considered for service connection under 38 C.F.R. § 3.303 (b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss or tinnitus becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran asserts that he has tinnitus is a result of noise exposure during active duty service.

Here, the most probative evidence indicates the Veteran's tinnitus was not shown in service or for many years thereafter, and is not related to his military service.  
The Court has found a lay person competent to identify tinnitus, which is a disorder that can be identified based on lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  In this instance, at the April 2015 VA audiological examination, the Veteran stated that he did not have a current complaint of tinnitus.  The Veteran reported that he gets an "echo tone" in his right ear after he hears certain base tones which lasts a couple of seconds.  He was told it may be scar tissue from a "cigarette paper graph" he received in 1969.  He has no echo tones in the left ear.  

Regarding the etiology of the tinnitus, the examiner opined that it is less likely than not (less than 50 percent probability) caused by or a result of military noise exposure.  He explained, that the "echo tone" the Veteran hears after listening to bass tones does not appear to be tinnitus.

Therefore, given the record before it, the Board finds that the evidence against the claim is more probative than the evidence in favor of the claim.  Accordingly, the Veteran's claim for service connection for tinnitus must be denied.  Thus, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A.§ 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert at 55-57.

Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for tinnitus, and the claim is denied.


ORDER

An initial rating in excess of 50 percent for PTSD is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


